Title: Abigail Adams to Esther Duncan Black, 17 January 1798
From: Adams, Abigail
To: Black, Esther Duncan


        
          Dear Madam
          Philadelphia Jan’ry 17 1798
        
        I received Your Letters of December the 30 & Janry 1st accept my thanks for them. the Letter inclosed for Mr Black, mr Brisler deliverd with his own Hand to him. he wept at receiving it. said he would write to his Brother. Mr Brisler says there are two persons in his store, a young Man & a Lad. he has a Housekeeper
        Since I wrote you last my Little Friend has been again to visit me. I sent a very Worthy good young Man who lives with me to find out the Nurse, and as she is his Countrywoman and from Belfast, he met with no difficulty. he brought me word that she had a very good Room, that it lookd clean and so was the Bed he said which he took particular notice of and the Children lookd very well. the next Day I sent for her she came with the Baby, who was cleverly grown from the time I saw it before. it begins to play and spring upon its feet. it is quite lively and has cut an other tooth. the Nurses Name is

Elenora Malony. I should suppose better than 30 years old. she has one child 6 Months old who is Boy. I askd her if she should be willing to go & live in New England she said yes if she could take her own child. she has two Brothers here. I askd her what she had a week for the child at first she had two dollors & half, now she had two dollors, and a pound of soap, & a pound of candles. mr Blacks housekeeper washd for the child all but its small cloaths. she said mr Black was very fond of the child, and visited it always once a week sometimes oftner—that the Housekeeper too was very fond of it, that she nursd Mrs Hall. I askd her if she was a clever Woman. she said she did not know any thing to the contrary
        I told her to bring the child here as often as once a week, and to let me know at any time if the child should be sick. I should advise that the baby be innoculated for the small pox in April. that is the custom here, and they usually get well through. if you agree to it, and mr Black is willing, I would request Dr Rush to take the Charge of it. he innoculated John Brisler last spring. I would chuse however to consult mr William Black about it. I happy in being able in any manner to alleviate your affliction for the loss of so worthy and amiable a woman as I always conceived mrs Hall to be, and it is no small Satisfaction to me to know that the little orphan will find Parents in you & mr Black I hope it will live to be a comfort to you both, and to reward you for all your solicisitude. tho Providence has not seen proper to give you Children of your own, it now seem’s to call upon you to addopt that, from which it has taken both Father and Mother—
        I claim no merrit from any attention I have shown towards it. I owe it, both to Humanity, and the Friendship I have for you; I have frequently been minute in my account, because I thought you would wish to learn every thing respecting the child I should think it best not to remove it untill the spring, as it appears very well nurs’d
        I am sorry to hear that my Neighbour Mrs Beal is so unwell, as well as for her late loss. she will soon be made happy by the return of her son, who has been a week in this city, and is well tho thin from the yellow fever which he had in Jamaica—
        Present my Regards to mr Black, and to mrs Lamb and Family from / your Friend
        
          A Adams
        
      